 
Exhibit 10.3


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE LENDER THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.


SECURED PROMISSORY NOTE

         
Date of Issuance
$1,375,000
 
November 17, 2008



 
FOR VALUE RECEIVED, La Jolla Cove Investors, Inc., a California corporation (the
“Company”), hereby promises to pay CSMG Technologies, Inc. (the “Lender”), the
principal sum of One Million Three Hundred Seventy Five Thousand Dollars
($1,375,000) (the “Principal Amount”), plus interest calculated pursuant to
Section 1 below. Unless earlier cancelled or paid under the terms hereof, the
principal and accrued interest shall be due and payable by the Company on demand
by the Lender at any time after November 30, 2011 (the “Maturity Date”).
 
This Secured Promissory Note (the “Note”) is issued in connection with that
certain Securities Purchase Agreement between the parties hereto, dated as of
the date hereof (the “Purchase Agreement”), and capitalized terms not defined
herein shall have the meaning set forth in the Purchase Agreement.
 
1.  Interest.  The Company promises to pay interest to Lender at the rate of Six
and One-Quarter Percent (6 ¼ %) per annum, simple interest (subject to
adjustment as provided below) (the “Interest Rate”), on the outstanding
principal amount of this Note, which interest shall be calculated from the date
of this Note, until the date on which all amounts due and payable on this Note
are paid in full or this Note is otherwise cancelled, (the “Payoff Date”).
Interest hereunder shall be paid on a monthly basis, commencing on the 15th day
of the month following the month of issuance of this Note. All accrued and
unpaid interest shall be due and payable on the Payoff Date. All computations of
interest shall be made on the basis of a year of 365 or 366 days, as the case
may be, for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest is payable. Nothing
contained in this Note shall require the Company at any time to pay interest at
a rate exceeding the maximum rate allowable under applicable law and any
payments in excess of such maximum shall be refunded to the Company or credited
to reduce the principal amount hereunder. Notwithstanding the foregoing, in the
event that the Lender’s Common Stock (the “Common Stock”) shall trade on the
Trading Market (as defined in the Debenture) or the over the counter market via
the “pink sheets” at a price per share that is $0.245 per share or lower at any
time during the six month period commencing on the date hereof and ending on the
six month anniversary of the date hereof (as adjusted for any stock splits,
stock dividends, combinations, subdivisions, recapitalizations or the like),
then the Interest Rate shall immediately be decreased to Four and Three-Quarters
Percent (4 ¾ %) and shall remain at such level for the duration of this Note.


____________
 
____________
Initials
 
Initials

 
- 1 -

--------------------------------------------------------------------------------


 
2.  Payment.  All payments shall be made in lawful money of the United States of
America at the principal office of the Company, or at such other place as the
holder hereof may from time to time designate in writing to the Company. Payment
shall be credited first to Costs (as defined below), if any, then to accrued
interest due and payable and any remainder applied to principal. Prepayment of
principal, in part or in full, together with accrued interest, may be made from
time to time without penalty in the sole discretion of the Company without the
Lender’s consent.
 
3.  Prepayment Obligation.  Notwithstanding the option of the Company to prepay
any portion of this Note, as set forth in Section 2 hereof, the Company shall
prepay commencing six months after the date hereof, on a monthly basis, on any
date(s) of such month during which this Note remains outstanding (each date
referred to herein as the “Periodic Prepayment Date”), an amount equal to not
less than $250,000 (or such lesser amount that equals the remaining outstanding
principal and accrued and unpaid interest under this Note), with the amount, if
any, in excess of such sum to be determined by and in the sole and absolute
discretion of the Company, until all principal and accrued and unpaid interest
under this Note has been paid, subject to the satisfaction of each of the
following conditions on each Periodic Prepayment Date:
 
3.1  No Event of Default (as defined in the Debenture) has occurred under the
Debenture; and
 
3.2  The average Volume Weighted Average Price (as defined in the Debenture) per
share of the Lender’s Common Stock for every period of ten consecutive Trading
Days (as defined in the Debenture) during the term of this Note shall not be
less than $0.25 per share (as adjusted for any stock splits, stock dividends,
combinations, subdivisions, recapitalizations or the like).
 
The amount of any such prepayment made by the Company under the terms of this
Section 3 (each such prepayment referred to herein as a “Periodic Prepayment”)
shall be credited first to Costs, if any, then to accrued interest due and
payable under this Note and the remainder applied to principal. Any prepayment
made by the Company under this Note in excess of any otherwise required Periodic
Prepayment may be applied to any future required Periodic Prepayment at the
option of the Company, subject to the sole and absolute discretion of the
Company. In the event that the Company fails to deliver any Periodic Prepayment
that is otherwise required under the terms of this Section 3, the Lender’s sole
and exclusive remedy shall be limited to the Interest Rate being increased by
0.25 percentage points per Periodic Prepayment required under this Section 3
that is not paid by the Company to the Lender, provided however, that in no
event shall the Interest Rate exceed an amount equal to twelve and one-half
percent (12.5%). In no event shall any failure by the Company to pay any
Periodic Prepayment required hereunder give any right to the Lender to collect
upon the Collateral or otherwise collect any outstanding sums under this Note.


____________
 
____________
Initials
 
Initials

 
- 2 -

--------------------------------------------------------------------------------


 
4.  Recourse.  Each party hereto accepts and agrees that this Note is a full
recourse promissory note and that subject to the terms of this Note, Lender may
exercise any and all remedies available to it under law.
 
5.  Security Interest. 
 
5.1  To secure the payment and performance of the Company’s obligations under
this Note, provided however that any obligations of the Company to prepay any
amounts under this Note pursuant to Section 3 are not so secured, the Company
hereby grants to Lender a security interest in the Company’s entire right,
title, and interest in and to all of the following, wherever located and whether
now existing or owned or hereafter acquired or arising (collectively, the
“Collateral”):
 
(a)  all accounts, accounts receivable, contract rights, rights to payment,
letters of credit, documents, securities, promissory notes, debentures, money,
and investment property, whether held directly or through a securities
intermediary, and other obligations of any kind owed to the Company, however
evidenced;
 
(b)  all inventory, including, without limitation, all materials, components,
work in progress, finished goods, merchandise, and all other goods which are
held for sale, lease or other disposition or furnished under contracts of
service or consumed in the Company’s business;
 
(c)  all equipment, including, without limitation, all machinery, furniture,
furnishings, fixtures, tools, parts, automobiles, trucks, and other vehicles,
appliances, computer and other electronic data processing equipment and other
office equipment, computer programs and related data processing software, and
all additions, substitutions, replacements, parts, accessories, and accessions
to and for the foregoing;
 
(d)  all books, records and other written, electronic or other documentation in
whatever form maintained by or for the Company in connection with the ownership
of its assets or the conduct of its business; and
 
(e)  all products and proceeds, including insurance proceeds, of any and all of
the foregoing.
 
Notwithstanding the foregoing, no security interest is granted in any contract
rights if such grant causes a default enforceable under applicable law or if a
third party has the right enforceable under applicable law to terminate the
Company’s rights under or with respect to any such contract and such third party
has exercised such right of termination.
 
5.2  The security interest on the Collateral granted by this Note shall continue
and remain in effect until terminated pursuant to subsection 5.4 below.
 
5.3  The Company shall execute any further documents reasonably requested by
Lender, which are necessary or appropriate to perfect Lender’s security interest
in the Collateral.


____________
 
____________
Initials
 
Initials

 
- 3 -

--------------------------------------------------------------------------------


 
5.4  Upon the Payoff Date, the security interest granted pursuant to this
Section 5 shall terminate, and Lender shall promptly execute and deliver to the
Company such documents and instruments reasonably requested by the Company as
shall be necessary to evidence termination of all security interests given by
the Company to Lender hereunder.
 
5.5  So long as an Event of Default is not continuing, the Company shall have
the right to possess the Collateral, manage its property and sell its inventory
in the ordinary course of business.
 
6.  Event of Default.  An “Event of Default” shall exist under this Note upon
the happening of a failure of the Company to pay the outstanding Principal
Amount and all other outstanding sums under this Note, including accrued and
unpaid interest thereon, on the Maturity Date, which failure is not cured within
30 days after the Company’s receipt of written notice thereof sent by Lender to
the Company. Any failure by the Company to pay any Periodic Prepayment that may
otherwise be due under this Note shall not be an Event of Default under this
Note. Upon the occurrence and during the continuance of an Event of Default,
Lender shall have all of the rights and remedies afforded by the Uniform
Commercial Code as from time to time in effect in the State of California or
afforded by other applicable law.
 
7.  Subordination.  The indebtedness evidenced by this Note shall be
subordinated to any Senior Indebtedness of the Company. For the purposes of this
Note, “Senior Indebtedness” shall mean the principal of (and premium, if any)
and unpaid interest on, indebtedness of the Company, or with respect to which
the Company is a guarantor, to banks, insurance companies, lease financing
institutions or other lending or financial institutions regularly engaged in the
business of lending money, which is for money borrowed (or purchase or lease of
equipment in the case of lease financing) by the Company, and which is approved
by the Board of Directors of the Company, whether or not secured, and whether or
not previously incurred or incurred in the future, provided however, that such
Senior Indebtedness is not entered into an effort by the Company to avoid its
obligations under this Note. Senior Indebtedness shall include all obligations
of the Company pursuant to any modifications, renewals and extensions of such
Senior Indebtedness. Lender acknowledges that the Company may incur additional
Senior Indebtedness and that such Senior Indebtedness shall be senior in
repayment preference to the Note. Upon written request of the Company, Lender
agrees to execute a subordination agreement from any lender of Senior
Indebtedness in order to give effect to this Section 7.
 
8.  Amendments and Waivers; Cure Period.  This Note may not be amended without
the prior written consent of each of the Company and the Lender. Any waiver by
the Company or the Lender of a breach of any provision of this Note shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Note. The failure of the Company
or the Lender to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver by the Company or the Lender must be in writing. Any
amendment or waiver effected in accordance with this Section 8 shall be binding
upon Lender and Lender’s successors and assigns. Any party to this Note shall
have a cure period of not less than thirty (30) days after receipt of written
notice of any alleged breach or default under the terms of this Note to cure
such alleged breach or default.


____________
 
____________
Initials
 
Initials

 
- 4 -

--------------------------------------------------------------------------------


 
9.  Transmittal of Notices.  Any notices, consents, waivers, or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered (i) upon
receipt, when delivered personally; (ii) upon confirmation of receipt, when sent
by facsimile; (iii) three (3) days after being sent by U.S. certified mail,
return receipt requested, or (iv) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:
 


(1)
If to the Lender, to:
     
CSMG Technologies, Inc.
 
Attn: Donald S. Robbins, President and CEO
 
500 North Shoreline Drive, Suite 701 North
 
Corpus Christi, Texas 78471
 
Telephone: 361-887-7546
 
Facsimile: 361-884-0792
   
(2)
If to the Company, to:
 
La Jolla Cove Investors, Inc.
 
1150 Silverado Street, Suite 220
 
La Jolla, California 92037
 
Telephone: 858-551-8789
 
Facsimile: 858-551-8779

 
Each of the Lender or the Company may change the foregoing address by notice
given pursuant to this Section 9.
 
10.  Successors and Assigns.  This Note applies to, inures to the benefit of,
and binds the successors and assigns of the parties hereto. Neither the Lender
nor the Company may assign its rights under this Note without the written
consent of the other party to this Note, provided, however, that the Company may
assign its obligations under this Note to any Affiliate of the Company in the
sole and absolute discretion of the Company, without any prior consent by the
Lender, provided that such transferee or assignee agrees in writing to be bound
by and subject to the terms and conditions of this Note. Upon any such transfer
of this Note by the Company or the Lender, the Lender shall, upon notice,
surrender this Note to the Company for reissuance of a new note to the
transferee. Any transfer of this Note may be effected only pursuant to the terms
hereof and by surrender of this Note to the Company and reissuance of a new note
to the transferee. The Lender and any subsequent holder of this Note receives
this Note subject to the foregoing terms and conditions, and agrees to comply
with the foregoing terms and conditions for the benefit of the Company and any
other Lenders.
 
11.  Officers and Directors Not Liable.  In no event shall any officer or
director of the Company be liable for any amounts due and payable pursuant to
this Note.
 
12.  Expenses.  Should any party hereto employ an attorney for the purpose of
enforcing or construing this Note, or any judgment based on this Note, in any
legal proceeding whatsoever, including insolvency, bankruptcy, arbitration,
declaratory relief or other litigation, the prevailing party shall be entitled
to receive from the other party or parties thereto reimbursement for all
reasonable attorneys' fees and all reasonable costs, including but not limited
to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not (collectively, “Costs”), and that such reimbursement shall be
included in any judgment or final order issued in that proceeding. The
"prevailing party" means the party determined by the court to most nearly
prevail and not necessarily the one in whose favor a judgment is rendered.


____________
 
____________
Initials
 
Initials

 
- 5 -

--------------------------------------------------------------------------------


 
13.  Remedies Not Waived.  No course of dealing between the parties hereto or
any delay in exercising any rights hereunder shall operate as a waiver by such
party.
 
14.  Governing Law.  This Note shall be governed by and construed under the laws
of the State of California as applied to other instruments made by California
residents to be performed entirely within the State of California. With respect
to any suit, action or proceedings relating to this Note, each of the Lender and
the Company irrevocably submits to the exclusive jurisdiction of the courts of
the State of California sitting in San Diego and the United States District
Court located in the City of San Diego and hereby waives, to the fullest extent
permitted by applicable law, any claim that any such suit, action or proceeding
has been brought in an inconvenient forum. Subject to applicable law, each of
the Company and the Lender agrees that final judgment against it in any legal
action or proceeding arising out of or relating to this Note shall be conclusive
and may be enforced in any other jurisdiction within or outside the United
States by suit on the judgment, a certified copy of which judgment shall be
conclusive evidence thereof and the amount of the indebtedness, or by such other
means provided by law.
 
15.  Counterparts.  This Note may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile executions of this Note shall be deemed
original.
 
IN WITNESS WHEREOF, the parties hereto have duly caused this Note to be executed
and delivered on the date first above written.





  LA JOLLA COVE INVESTORS, INC.         By:
/s/ Travis William Huff
  Name:
Travis William Huff
  Its:
Portfolio Manager/Vice President
               
CSMG TECHNOLOGIES, INC.
        By:
/s/ Donald S. Robbins
  Name:
Donald S. Robbins
  Its:
President and CEO

 


____________
 
____________
Initials
 
Initials

 
- 6 -

--------------------------------------------------------------------------------

